IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00416-CR

LUIS MIGUEL RODELA-DELGADO,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1751-C2


                           MEMORANDUM OPINION


       On August 19, 2015, pursuant to a plea bargain, Luis Miguel Rodela-Delgado

pleaded guilty to the state-jail felony offense of possession of a controlled substance, to-

wit: cocaine, and the trial court deferred the adjudication of his guilt and placed him on

community supervision for three years. On September 18, 2015, Rodela-Delgado filed a

combined motion for new trial and motion to withdraw guilty plea. The new trial motion

was overruled by operation of law. The motion to withdraw guilty plea has had no

formal ruling.
        The deadline for Rodela-Delgado to file his notice of appeal was November 17,

2015. An appellate court may extend the time to file the notice of appeal if, within fifteen

days after the deadline for filing the notice of appeal (in this case, December 2, 2015), the

party: (a) files in the trial court the notice of appeal; and (b) files in the appellate court a

motion complying with Rule 10.5(b). TEX. R. APP. P. 26.3. Rodela-Delgado filed his notice

of appeal in the trial court on December 1, 2015 and a motion for extension of time to file

his notice of appeal in this Court on November 30, 2015. We therefore grant Rodela-

Delgado’s motion for extension of time to file his notice of appeal.

        The trial court’s certification of defendant’s right of appeal in this case indicates,

however, that Rodela-Delgado has waived his right to appeal and that this “is a plea-

bargain case, and the defendant has NO right of appeal.” This appeal is therefore

dismissed.1 See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006) (“A court of appeals … must dismiss a prohibited appeal without further

action, regardless of the basis for the appeal.”); Davis v. State, 205 S.W.3d 606, 607 (Tex.

App.—Waco 2006, no pet.).




                                                         REX D. DAVIS
                                                         Justice




1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).

Rodela-Delgado v. State                                                                             Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed December 10, 2015
Do not publish
[CR25]




Rodela-Delgado v. State                         Page 3